Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 06/07/2022, Applicant amended Claims 1, 11, and 20, and argued against all objections and/or rejections previously set forth in the Office Action dated 03/07/2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	


1.	Claims 1, 5, 8-11, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Barton et al. (hereinafter Barton): U.S. Patent Application Pub. No. 2015/0163945 in view of Sharma et al. (hereinafter Sharma): U.S. Patent Application Pub. No. 2014/0137020.
Claim 1:
Barton expressly teaches:
A device comprising:
a rotatable dial (fig. 4: a rotatable ring 106); 
a digital user interface (fig. 4: a digital user interface 108); and 
processing circuitry configured to:
regulate a temperature within a building based on a setpoint (fig. 1; [0128]: regulating a temperature by temperature set point changes);
in response to receiving a first rotation input via the rotatable dial while the digital user interface displays a first screen, cause a value for the setpoint of the device to change (fig. 17C; [0224]: setting a setpoint temperature to be changed in response to a first rotation input, such as setting up 68 degree in a first UI of fig. 17C by rotating the ring);
in response to receiving a second rotation input via the rotatable dial while the digital user interface displays the second screen, cause a selection being displayed on the digital user interface to transition through the one or more selections corresponding to the second screen (fig. 17G; [0226]-[0228]: in response to rotating the ring as a second rotation input in a second screen, a selection being displayed on UI to change, such as changes of Time, Hours, or Days).
Barton does not explicitly disclose:
in response to receiving a first touch input at the digital user interface while the digital user interface displays the first screen, cause the digital user interface to transition from displaying the first screen to displaying a second screen including one or more selections, wherein the first screen comprises a carousel screen of a sequence of carousel screens, wherein the first screen is higher than the second screen within a menu hierarchy, wherein the second screen represents a details screen of a set of details screens, wherein the details screen includes the one or more selections associated with the carousel screen of the sequence of carousel screens, and wherein the first touch input represents a touch input to a touchscreen of digital user interface.
Sharma, however, further teaches:
in response to receiving a first touch input at the digital user interface while the digital user interface displays the first screen, cause the digital user interface to transition from displaying the first screen to displaying a second screen including one or more selections, wherein the first screen comprises a carousel screen of a sequence of carousel screens, wherein the first screen is higher than the second screen within a menu hierarchy, wherein the second screen represents a details screen of a set of details screens, wherein the details screen includes the one or more selections associated with the carousel screen of the sequence of carousel screens, and wherein the first touch input represents a touch input to a touchscreen of digital user interface (figs. 3A & 5A; [0037][0050]: in response to selecting an application, such as email application from a carousel menu screen, by means of a touch input, such as tapping gesture, transitioning from the carousel menu screen to an email application screen, as shown in fig. 5A). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Barton to include: in response to receiving a first touch input at the digital user interface while the digital user interface displays the first screen, cause the digital user interface to transition from displaying the first screen to displaying a second screen including one or more selections, wherein the first screen comprises a carousel screen of a sequence of carousel screens, wherein the first screen is higher than the second screen within a menu hierarchy, wherein the second screen represents a details screen of a set of details screens, wherein the details screen includes the one or more selections associated with the carousel screen of the sequence of carousel screens, and wherein the first touch input represents a touch input to a touchscreen of digital user interface, for the purpose of providing with the benefit of efficient navigational tools and multitasking capabilities with user friendly interfaces, as taught in Sharma.
Sharma further teaches:
in response to receiving a second touch input via the digital user interface while the digital user interface displays the second screen, cause the selection being displayed on the digital user interface to transition through the one or more selections corresponding to the second screen so that both of the second rotation input and the second touch input cause the selection being displayed on the digital user interface to transition through the one or more selections corresponding to the second screen, and wherein the second touch input represents a swiping motion across the touch screen of the digital user interface (figs. 5A-B: in response to a swipe gesture on the second screen, such as interface of email application, presenting the selected email message to transition through multiple selections of the email messages, as shown in fig. 5B, so that both of the second rotation input of Barton and the second touch input of Sharma cause the selection being presented on UI to transition through multiple selections corresponding to the second screen).
Claim 5.  The device of claim 1, wherein the second screen comprises a screen accessed via the first screen (Barton- figs. 17F-G: presenting the second screen via the first screen).
Claim 8.    The device of any of claim 1, wherein the rotatable dial is circular in shape, and wherein the digital user interface is circular in shape (Barton- fig. 4: including a circular dial and a circular user interface).
Claim 9.    The device of claim 8, wherein the rotatable dial represents a ring which is configured to be located at an outer circumference of the digital user interface, and wherein the rotatable dial is configured to rotate about a center point of the digital user interface while the digital user interface remains fixed (Barton- fig. 4: rotating the ring about a center of user interface while UI remains fixed).
Claim 10.    The device of any of claim 1, wherein the processing circuitry is further configured to receive information indicative of the first touch input, wherein the first touch input represents a user input to a menu button of the first screen (Barton- fig. 17F: a first touch input representing a user input to a menu option of a first screen, such as Home icon).

Claims 11, 15, and 18-19: 
The subject matter recited in Claims 11, 15, and 18-19 corresponds to the subject matter recited in Claims 1, 5, and 8-10, respectively.  Thus Barton in view of Sharma discloses every limitation of Claims 11, 15, and 18-19, as indicated in the above rejections for Claims 1, 5, and 8-10.Claim 20:
The subject matter recited in Claim 20 corresponds to the subject matter recited in Claim 1.  Thus Barton in view of Sharma discloses every limitation of Claim 20, as indicated in the above rejections for Claim 1.
2.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Sharma, and further in view of Kwak et al. (hereinafter Kwak): U.S. Patent Application Pub. No. 2013/0159902.
Claim 3:
As indicated in the above rejection, Barton in view Sharma discloses every limitation of claim 1.
Barton in view of Sharma does not explicitly disclose:
the processing circuitry is configured to display, using the digital user interface, an idle screen of a set of idle screens corresponding to the first carousel screen in response to not receiving an input within a period of time.
Kwak, however, further teaches:
the processing circuitry is configured to display, using the digital user interface, an idle screen of a set of idle screens corresponding to the first carousel screen in response to not receiving an input within a period of time ([0106]-[0108]: including an idle screen in response to not detecting user input for a period of time).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Barton and Sharma to include: the processing circuitry is configured to display, using the digital user interface, an idle screen of a set of idle screens corresponding to the first carousel screen in response to not receiving an input within a period of time, for the purpose of providing a lock mode so as to achieve an energy efficient electronic device, as taught in Kwak.
Claim 13:
The subject matter recited in Claim 13 corresponds to the subject matter recited in Claim 3.  Thus Barton in view of Sharma and Kwak discloses every limitation of Claim 13, as indicated in the above rejections for Claim 3.
3.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Sharma, and further in view of Liston et al. (hereinafter Liston): U.S. Patent Application Pub. No. 2018/0192130.
Claim 6:
As indicated in the above rejection, Barton in view of Sharma discloses every limitation of claim 1.
While Sharma teaches the first carousel screen representing a default carousel screen in fig. 3A and Barton further teaches: receive information indicative of an instruction to scroll through at least some of the sequence of carousel screens, wherein the scroll ends on a second carousel screen of the sequence of carousel screens ([0329][0353]: scrolling through the sequence of carousel screens having a predetermined display order), Barton in view of Sharma does not explicitly disclose:
set, after a first period of time following the scroll, the second carousel screen to represent the default carousel screen.
Liston, however, further teaches:
set, after a first period of time following the scroll, the second carousel screen to represent the default carousel screen ([0316][0317]: resetting a current screen to its default screen after a period of time).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Barton and Sharma to include: set, after a first period of time following the scroll, the second carousel screen to represent the default carousel screen, for the purpose of providing a convenient way of reaching to user’s interest in a navigating system, as taught in Liston.
Claim 16:
The subject matter recited in Claim 16 corresponds to the subject matter recited in Claim 6.  Thus Barton in view of Sharma and Liston discloses every limitation of Claim 16, as indicated in the above rejections for Claim 6.

4.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Sharma and Liston, and further in view of Acker: U.S. Patent Application Pub. No. 2004/0058641.
Claim 7:
As indicated in the above rejection, Barton in view of Sharma and Liston discloses every limitation of claim 6.
Barton in view of Sharma and Liston does not explicitly disclose:
the processing circuitry is further configured to display, after a second period of time following the scroll, an idle screen of a set of idle screens corresponding to the second carousel screen of the sequence of carousel screens.
Acker, however, expressly teaches:
the processing circuitry is further configured to display, after a second period of time following the scroll, an idle screen of a set of idle screens corresponding to the second carousel screen of the sequence of carousel screens ([0069]: presenting a second idle screen after a second period of time following the scroll).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Barton, Sharma, and Liston to include: the processing circuitry is further configured to display, after a second period of time following the scroll, an idle screen of a set of idle screens corresponding to the second carousel screen of the sequence of carousel screens, for the purpose of providing an advanced user interface so that a user is able to determine more effectively whether any scrolled information is desirable to select, as taught in Acker.



Claim 17:
The subject matter recited in Claim 17 corresponds to the subject matter recited in Claim 7.  Thus Barton in view of Sharma, Liston and Acker discloses every limitation of Claim 17, as indicated in the above rejections for Claim 7.

Response to Arguments

Applicant's arguments against the rejections based on 35 U.S.C. §103 with respect to Claims 1-20 have been considered but are moot in view of the new grounds of rejection. 

Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177